DETAILED ACTION
This Office action is in reply to correspondence filed 28 October 2021 in regard to application no. 16/870,689.  Claims 1-25 are pending, of which claims 12-16 are withdrawn from consideration.  Claims 1-11 and 17-25 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims lie within statutory categories of invention, as claims 1-11 and 21-23 are each directed to a method (process) and claims 17-20, 24 and 25 are essentially each directed to a computer (machine). The claim(s) recite(s), using claim 1 as exemplary, tracking transaction information for a user, verifying it, matching it to advertising data, creating and storing targeted advertisements based on this, and communicating the advertisements to the user.
All of this lies within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”, one of “[c]ertain methods of organizing human activity” deemed abstract; further, they are all steps that can be performed mentally or by pen and paper.  A store clerk can keep track of what a customer buys, can verify it by observation, can match it to advertising data mentally or by examining paper records, could create advertisements with a pen on paper in some desirable format, and could give them to the user by hand.  None of this would present the least difficulty, and none of it implicates any technology at all beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above.  Claim 17, which has the most, includes a computer that can communicate with other devices and which includes a processor and memory storing instructions.  The steps performed are essentially the same as for claim 1, so what we have is a computer performing a series of abstract steps in no particular manner, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information regarding customer transactions and advertisements, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b); the computers, as will be set forth below, are entirely generic, and a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply saying that the devices can communicate with each other and that the data platform performs a sequence of abstract steps, each done in no particular way, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, where any are present, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims include, at most, a processor and memory storing instructions which the processor executes.
These elements are recited at a high degree of generality, and the applicant is explicit, pg. 6, that no particular machine is required but that “[a]ny number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized”, [emphasis added] and with the emphasized phrase this would encompass any and all devices that can process data, known or unknown.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps - does nothing more than when analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 5, 8, 9, 11, 18, 19 and 21 are simply further descriptive of the type of information being manipulated; claims 3 and 4 merely recite what type of entity owns a computer performing the process, which is of no patentable significance and in any case does nothing to make the invention less abstract.  Claim 6 simply recites further data gathering, and claims 7, 10, 20 and 22-25 simply recite additional manipulation of the data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 - 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication No. 2007/0288312) in view of Agarwal et al. (U.S. Patent No. 10,163,129) further in view of Kohli (U.S. Publication No. 2020/0234268, filed 17 January 2019).

In-line citations are to Wang.
With regard to Claim 1:
Wang teaches: A method for generating targeted advertisements [0019; “facilitates the creation and submission by merchants” to “advertise for a specific product or service”] utilizing a data platform, [abstract; the invention takes place “online”] comprising: 
tracking transaction information for a user [0037; “a Universal Transaction Tracking system that facilitates the capture and recording of cash, credit or stored value transaction card based purchase either at or near the point of sale time and location”] received from one or more devices utilized by the user; [0261; “When a consumer has a laptop or desktop computer with an internet access, the Web UI may be the most convenient way to interact with the service provider, on which all consumer-related tasks can be executed”] 
verifying information associated with the user... [0066; “the service provider validates a purchase transaction accomplished between a merchant affiliate and a referred consumer”] 
creating targeted advertisements for goods and services... [abstract, 0019 as cited above]
communicating the targeted advertisements... to the one or more devices utilized by the user... [0125; “deliver the resulting information [e.g. offers] to the consumer” which can be using the above-cited web interface] 

Wang does not explicitly teach a portfolio of assets associated with the user, that advertisements are created automatically, saving the targeted advertisements in a database associated with the data platform pre-prepared for communication to the user in real-time, or distributing information in one or more distinct formats, but it is known in the art.  Agarwal teaches a promotion method [title] which can “generate promotion recommendations based on past promotion purchase transactions”. [Col. 30, lines 5-6] Such a communication may be delivered to consumers on “displays”. [Col. 9, line 39] They are delivered in “real-time”, as there is no hint of any kind of delay or batch processing, and were certainly prepared before, or at least by the time of, delivery.  The data about “a given promotion” may “be stored in a promotion database’, [Col. 13, lines 61, 64] and may “include electronic data indicating the terms and condition” and may “include references” to other promotions, which reads on a distinct format for presenting an offer.  Agarwal and Wang are analogous art as each is directed to electronic means for providing advertisements to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Agarwal with that of Wang in order to provide a source for Wang's advertisement, such as that taught by Agarwal; further, it is simply a substitution of one known part for another with predictable results, simply providing Agarwal’s advertisement in place of that of Wang; the substitution produces no new and unexpected result. 

Wang does not explicitly teach reconciling the information and transaction information with available advertising data, basing a step on reconciling the information and transaction information with available advertising data associated with the transaction information, or taking a step to financially support the portfolio of assets associated with the user, but it is known in the art. Kohli teaches a system for recommending financial instruments [title] which uses rules and thresholds to compare financial instruments, [0025] which reads on reconciliation, which is simply matching data to other data.  The financial instruments may include a “retrieved financial investment portfolio” such that an updated portfolio may include a “final financial instrument”. [0004] It makes recommendations “based on” these comparisons.  Kohli and Wang are analogous art as each is directed to electronic means for making recommendations. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kohli with that of Wang in order to base a decision on a rule, as taught by Kohli; further, it is simply a substitution of one known part for another with predictable results, simply choosing information to present in the manner of Kohli rather than that of Wang; the substitution produces no new and unexpected result.

That a step is taken “to financially support the portfolio of assets associated with the user” consists entirely of intended-use language which, in this and the subsequent claims, is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, wherein the portfolio of the user includes one or more stocks, equities, holdings, or interests associated with the user. [Kohli, 0004 as cited above in regard to claim 1]

With regard to Claim 5:
The method of claim 2, wherein the targeted advertisements support the portfolio of the user. [id.]

With regard to Claim 6:
The method of claim 1, further comprising: 
receiving a selection from a user to generate the targeted advertisements based on the transaction information. [0011; the advertisement may be based on “keyword selection”]

With regard to Claim 7:
The method of claim 1, further comprising: 
generating a user profile associated with the user. [0125; “consumer profile data sets” are “stored”]

With regard to Claim 8:
The method of claim 7, wherein the user profile specifies stocks, equities, companies, holdings, or interests the user selects to support by receiving the targeted advertisements. [Kohli, 0004 as cited above in regard to claim 1]

With regard to Claim 10:
The method of claim 1, further comprising: determining whether the targeted advertisement is appropriate for the user based on at least a location of the user or an activity of the user. [abstract; that the offers meet the consumers’ needs reads on their being appropriate; 0037; the consumer has performed a transaction, which reads on an activity of the user]

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Cooper (U.S. Publication No. 2019/0050926).

With regard to Claim 3:
The method of claim 1, wherein the tracking is performed by one or more clearing houses. 

Wang, Agarwal and Kohli teach the method of claim 1 but do not explicitly teach that the tracking is performed by a clearing house, and though it is of no patentable significance - recitations of what sort of person or entity performs a method imparts neither structure nor functionality to the claimed method, and so is considered but given no patentable weight - it is known in the art. Cooper teaches a livestock trading platform [title] which includes the marketing of livestock. [abstract] The “trading platform” uses “automated clearing houses’ with “credit cards’ to “clear payments’ for transactions, which reads on gathering data about the transactions, which is tracking. [0030] Cooper and Wang are analogous art as each is directed to electronic means for providing marketing communications. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cooper with that of Wang, Agarwal and Kohli in order to outsource certain functions, as taught by Cooper; further, it is simply a substitution of one known part for another with predictable results, simply allowing Cooper's entity to manage data in place of that of Wang; the substitution produces no new and unexpected result.

With regard to Claim 4:
The method of claim 3, wherein the one or more clearing houses represent trading clearing houses and credit card clearing houses. [id.] 

This claim is not patentably distinct from claim 3, as what the clearing houses “represent” has no bearing on the claimed method. The reference is provided for the purpose of compact prosecution.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Bramberger et al. (U.S. Publication No. 2019/0122258).

With regard to Claim 9:
The method of claim 1, wherein the transaction information and the information is recorded using blockchain. 

Wang, Agarwal and Kohli teach the method of claim 1 but do not explicitly teach this use of blockchain, but it is known in the art.  Bramberger teaches a payment network [title] which includes an “advertising platform built upon blockchain technologies storing records of transactions”. [abstract] Information about advertisements themselves is also stored in the blockchain. [0007] Bramberger and Wang are analogous art as each is directed to electronic means for managing advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bramberger with that of Wang, Agarwal and Kohli, as market forces at the time were increasingly driving developers to use distributed-ledger technology such as blockchain for storing financial information; further, it is simply a substitution of one known part for another with predictable results, simply storing data in the manner of Bramberger 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Jessamine (U.S. Publication No. 2019/0066063).

With regard to Claim 22:
The method of claim 1, wherein the information and the transaction information are saved in a blockchain token for utilization.

Wang, Agarwal and Kohli teach the method of claim 1 including storing transaction information, but do not explicitly teach the use of a blockchain token, but it is known in the art.  Jessamine teaches a secure-identity system [title] which stores financial transaction information such as “bids” using “tokens” associated with “cryptocurrencies” [0052] and which can be used for “targeted marketing and promotions”. [0181] Jessamine and Wang are analogous art as each is directed to electronic means for providing targeted advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jessamine with that of Wang, Agarwal and Kohli, as market forces at the time were increasingly driving developers to use distributed-ledger technology (which is what cryptocurrency is) to store all manner of information; further it is simply a substitution of one known part for another with predictable results, simply storing information in the manner of Jessamine rather than that of Wang; the substitution produces no new and unexpected result.

The phrase “for utilization” does not positively recite a step in a method but consists entirely of manner-of-use language which is considered but given no patentable weight.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Agarwal et al. further in view of Kohli further in view of Kim et al. (U.S. Publication No. 2018/0232775).

With regard to Claim 23:
The method of claim 1, further comprising: 
processing fees associated with communicating the targeted advertisement.

Wang, Agarwal and Kohli teach the method of claim 1 including communicating a targeted advertisement as cited above, but do not explicitly teach processing fees associated with the communication, but it is known in the art.  Kim teaches a method of selecting candidates whom to target [title] in which a “target candidate” is provided with an “advertisement”, [0138] and the computer manages the “process of paying the fees” for the advertisement. [0139] Kim and Wang are analogous art as each is directed to electronic means for providing targeted advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kim with that of Wang, Agarwal and Kohli in order to ensure being paid, as taught by Kim; further, it is simply a combination of known parts with predictable results, simply performing Kim’s fee-processing step at the end of Wang’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive.  The applicant first argues in regard to the rejections made under 35 U.S.C. § 101.  The applicant first makes the conclusory and incorrect statement that an abstract idea “is one that has no practical application”.  That is not where the line is drawn.  Rather, Examiners analyze claims to determine whether they are directed to statutory subject matter (Guidance, step 1).  If so, the analysis continues and it is determined whether the claim recites, that is, sets forth or describes, an abstract idea among those enumerated in the Guidance (step 2A, prong one).  If so, we must determine whether the claims include additional elements that “integrate” the abstract idea “into a practical application” as that term is used in the guidance. (step 2A, prong two).  If they do not, the analysis continues to step 2B, the search for “additional elements” beyond the abstract that alone “or in ordered combination” are sufficient to amount to “significantly more” than the abstract idea.
That the steps are performed by a “data platform” rather than a human is not dispositive.  See MPEP § 2106.04(a)(2), explaining that courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed by a computer”.  The applicant mischaracterizes the Examiner’s statement in support of the rejection and ignores what the Examiner actually has said; the Examiner has not “ignored” any language in the claim.  Further, as the applicant is blending prongs one and two of step 2A, which are explicitly discrete steps, it is unclear what part of the Examiner’s analysis the applicant is actually trying to refute.
That the “information from these steps is utilized to communicate and distribute the goods and services” is not relevant in prong one of the step 2A analysis, and in regard to prong two, the applicant does not explain how it meets any of the documented criteria for integration into a practical application; rather, he just makes a conclusory and unsupported statement that it is not abstract.  Further, there is nothing in claim one that delivers any good or service; the most that is done is that information is provided via computers.
There is nothing in any claim here that bears any meaningful similarity to the claims at issue in McRO or Enfish.  The applicant does not explain how any of those ought to be pertinent to the claims at issue here beyond mischaracterizing the finding of the court in Enfish.  The actual holding there was that the claims at issue in Enfish improved a basic function of computing, that of how information is stored in databases for later updating and retrieval.  By contrast, the claims of the present invention do not even alter, much less improve, any basic or other function of computing, but simply use a computer as a tool to perform abstract business functions.
The applicant then makes another argument that focuses on Enfish, but as explained above, the present claims have no meaningful technical similarity to the claims of that invention.  The applicant also complains, at least implicitly, that the Examiner has not considered the claims as a whole, but does not point out any specific claim language which he believes the Examiner ought to have considered but did not.
That “many people can benefit from such an improvement” is simply irrelevant; such considerations play no role in any part of step 1, step 2A or step 2B of the analysis.  The claims are not patent eligible and the rejection is maintained.

In regard to § 103, “reconciling” information requires nothing more than determining that some information has some relevance or attachment to other information; the term is not used in the sense of banking where it is a specific process of matching one set of records against another, but is used in the more general sense, to “establish a close relationship between” (from the American Heritage® Dictionary of the English Language, 5th Ed., Copyright © 2016 by Houghton Mifflin Harcourt Publishing Co.) which is the first definition in the cited dictionary and the only one that makes sense in the overall context of the invention.  Targeting specific advertisements to a specific group of people therefore certainly “reconciles” the advertisements to the people using this definition.
The applicant then complains about the Examiner’s combination of Kohli with Wang (the applicant actually says that Kohli is improperly combined with Agarwal, but that mischaracterizes the rejection; both Agarwal and Kohli have been combined with Wang, so we will proceed as if that was what was meant) but does not actually address any part of the Examiner’s actual basis for the combination, but simply explains a way of combining references, and not the way the Examiner combined them, that would have been improper if it had been done, which it was not.
The applicant does not attempt to traverse the Examiner’s findings of fact with regard to the other claims which were rejected under § 103, so there is no need for further discussion of those claims here.

Conclusion
The Examiner notes, as noted previously, that claims 11 and 17-20 have not been rejected under § 102 or 103; the explanation is identical to that given in the previous Office action, and now also applies to claims 21, 24 and 25, which depend from claims 11 or 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694